DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims foreign priority from application KR10-2015-0148015 filed 10/23/2015.
Status of Claims
Claims 1-11 are present and pending in the application.
Information Disclosure Statement
The information disclosure statement submitted on 10/20/20 has been considered by the Examiner.

Claim Objections
The claims are objected to because of the following informalities: lack of antecedent basis.  The claims are replete with antecedent basis issues.  The applicant is reminded that every time a limitation is introduced it must be preceded by an “a” or an “an”.  The examiner believes these issues do not rise to the level where they affect the meaning of the terms within the claims.  However, all of the claims must be reviewed and all errors corrected. The examiner has included a plurality of examples below.
Claim 3 recites the limitation "the bone pieces or the cartilage pieces" in lines 1-2.
Claim 8 recites the limitation "the nasal bone" in line 2  
Claim 9 recites the limitation "the nasal septum cartilage, a part of the upper lateral nasal cartilage" in line 2
Claim 11 recites the limitation "the bone pieces or the cartilage pieces" in lines 1-2.
Applicant is advised to amend Claim 8 to recite “a nasal bone”, Claim 9 to recite “a nasal septum cartilage, a part of an upper lateral nasal cartilage”, and Claims 3 and 11 to recite "bone pieces or cartilage pieces." Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “…as a part of same tissue with the osseous tissue or the cartilage tissue included in the graft…” in line 2. Claim 2 is indefinite because there appears to be a missing word between “part of” and “same”, which renders the meaning the claim as a whole unclear. Claim 3 is indefinite by virtue of its dependence on Claim 2.
Claim  4 recites the limitation “a surface of the first compartment or the second compartment of the graft may be or may not be attached to at least one part of isolated mucoperiosteum and/or mucoperichondrium” in lines 1-3. Claim 5 recites the limitation “the graft may be isolated from a nasal septum” in lines 1-2. Claim 6 recites the limitation “ the graft may be a nasal osteocartilaginous graft” in lines 1-2. Claim 7 recites the limitation “the graft may be followed by the manufacture of…” in lines 1-2. Claim 8 recites the limitation “the osseous tissue may include a part of the nasal bone” in lines 1-2. Claim 9 recites the limitation “the cartilage tissue may include a part of the nasal septum cartilage…” in lines 1-2. Claim 10 recites the limitation “…the second graft may include hyaline cartilage tissue” in lines 1-2.
Claims 4-10 are indefinite and do not further limit independent Claim 1 because the phrases “may be” and “may  include” connote a possibility, not a certainty. The use of the phrases “may be” and “may  include”  is problematic because the claims include elements not actually disclosed (those encompassed by the opposite of “may be” or “may include”), thereby rendering the scope of the claims unascertainable.
Claim 7 recites the limitation “the graft may be followed by the manufacture of each of the osseous tissue and the cartilage tissue, or the graft, to which osseous tissue and the cartilage tissue are coaptated, may be manufactured.” Claim 7 is indefinite because the meaning of the claim as a whole is unclear. The Examiner is interpreting the claim to mean that the osseous and cartilage tissue of the graft are further processed. 
Claim 10 recites the limitation “the cartilage tissue included in the second graft may include hyaline cartilage tissue.” In lines 1-2   Claim 10 is indefinite because there is insufficient antecedent basis for the limitation “the second graft.” Claim 1 (from which Claim 10 depends) sets forth a graft, but not a second graft. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sabeti (Sabeti et al. “A New Technique for Reconstruction of the Nasal Dorsum: Underlay Autografting.” Archives of Facial Plastic Surgery, vol. 4, no. 3, Jan. 2002, pp. 141–148.) This reference was cited in the IDS filed 10/20/2020.


Regarding Claim 1, Sabeti discloses (Figures 1-3; pages 141-143) a graft (shown in Figures 1A-2C) for augmentation rhinoplasty comprising a first compartment consisting of isolated osseous tissue; and a second compartment consisting of isolated cartilage tissue, and connected with the first compartment through an osteocartilaginous junction (Figure 2; page 142, [Operative Technique] discloses: “[A]fter cutting the designed portion of the cartilaginous hump with scissors or a No. 11 blade, the osseous hump was resected in continuity with the cartilaginous hump using a 12-mm osteotome.)  Additionally, the graft of Sabeti is a segment of the patient's nose in which the junction between the bone tissue and the cartilage tissue is intact; therefore the junction between the two compartments is the native osteo-cartilaginous junction.

Regarding Claim 4, Sabeti discloses (Figure 1; page 142) a surface of the first compartment may not be attached to at least one part of isolated mucoperiosteum  (Figure 1; page 142, [Operative Technique] discloses: “[T]he mucosal undermining extended inferiorly approximately twice the estimated distance of the dorsal reduction under the upper lateral cartilages and nasal bones”.)
Regarding Claim 5, Sabeti discloses (Figures 1-3; page 142 [Operative Technique]) a graft isolated from a nasal septum.
Regarding Claim 6, Sabeti discloses (Figure 2; pages 142-143) a nasal osteocartilaginous graft (the graft of Sabeti is a segment of the patient's nose which contains both bone and cartilage tissue.)
Regarding Claim 7, Sabeti discloses (Figure 2; pages 142-143) the graft may be followed by the manufacture of each of the osseous tissue and the cartilage tissue, or the graft, to which osseous tissue and the cartilage tissue are coaptated, may be manufactured (page 142 [Operative Technique] describes: “[A]lternatively, the upper portion of the resected hump could be modified by first separating the cartilaginous vault completely from the undersurface of the bony hump, and then crushing the upper most portion of it by a small needle holder (Figure 2).)
Regarding Claim 8, Sabeti discloses (Figures 1-3; pages 142-143) the osseous tissue may include a part of the nasal bone.
Regarding Claim 9, Sabeti discloses (Figure 2; pages 142-143) the cartilage tissue may include a part of the nasal septum cartilage, a part of the upper lateral nasal cartilage or a part of nasal bone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Farouk (Farouk et al. “Nose and Midface Augmentation by Rib Cartilage Grafts: Methods and Outcome in 32 Cases.” Plastic Surgery International, 2015, pp.1-7.)
Regarding Claim 2, Sabeti does not disclose a graft is provided as a kit wherein the kit additionally comprises, as a part of the same tissue with the osseous tissue or the cartilage tissue included in the graft, a plurality of bone pieces or cartilage pieces.
Farouk teaches (Figures 2a-2b and 3a-3b; [Abstract] and pages 2-3) the use of a kit wherein the kit additionally comprises, as a part of the same tissue with the cartilage tissue included in the graft, a plurality of cartilage pieces (page 2 [1st paragraph] describes: “[T]wo types of grafts are then sculpted out of the harvested cartilage; the first is a straight […] rod graft carved from the central portion of the rib cartilage (Figure 2(a)), and the second is multiple 1–1.5 mm thickness plates with different shapes and surface areas carved from the remainder of the rib cartilage (Figure 2(b)).”)  The purpose of the fit is to optimize the aesthetic appearance of all the components of the midface region [Conclusion].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a kit comprising a plurality of cartilage pieces with the graft of Sabeti, as taught by Farouk, in order to optimize the aesthetic appearance of all the components of the midface region.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sabeti, in view of Farouk, as applied to Claim 2, and further in view of Kim (Kim, et al. “Cultured Chondrocyte and Porcine Cartilage-Derived Substance (PCS) Construct as a Possible Dorsal Augmentation Material in Rhinoplasty: A Preliminary Animal Study.” Journal of Plastic, Reconstructive & Aesthetic Surgery, vol. 68, no. 5, 2015.) This reference was cited in the IDS filed 10/20/2020.
Regarding Claim 3, the references do not disclose graft pieces included in the graft prepared by culturing isolated chondrocytes in vitro or in vivo. Kim teaches ([Abstract] and page 660, [Materials and Methods]) a method of culturing chondrocytes isolated from animals to prepare cartilage pieces for augmentation rhinoplasty, in the same field of endeavor, for the purpose of providing an alternative source of autologous tissue for augmentation rhinoplasty. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include cartilage pieces in the graft of Sabeti, as modified by Farouk, prepared by culturing isolated chondrocytes in vitro, as taught by Kim, in order to provide an alternative source of autologous tissue for augmentation rhinoplasty.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sabeti in view of Kim 
Regarding Claim 11, Sabeti does not disclose cartilage pieces included in the graft prepared by culturing isolated chondrocytes in vitro. Kim teaches ([Abstract] and page 660, [Materials and Methods]) a method of culturing chondrocytes isolated from animals to prepare cartilage pieces for augmentation rhinoplasty, in the same field of endeavor, for the purpose of providing an alternative source of autologous tissue for augmentation rhinoplasty. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include cartilage pieces in the graft of Sabeti prepared by culturing isolated chondrocytes in vitro, as taught by Kim, in order to provide an alternative source of autologous tissue for augmentation rhinoplasty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774